Case 4:21-cv-00631-SDJ-KPJ Document 8-14 Filed 09/10/21 Page 1 of 1 PageID #: 228




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  MR. MICHAEL MOATES,                       §
                                            §
               Plaintiff,                   §
                                            §
  v.                                        §    CIV. A. NO. 4:21-cv-00631-SDJ-KPJ
                                            §
  LONE STAR COLLEGE SYSTEM,                 §
  DR. HRISAFIA BEKIARIS, DR. JESS           §
  KELLY, AND LESLIEANN THOMAS,              §
  DR. CHRISTOPHER ALLEN, AND                §
  ALICIA GUEVARA,                           §
                                            §
               Defendants.                  §    JURY TRIAL DEMANDED


                                          ORDER


        Upon consideration of Plaintiff Michael Moates’ Motion to Set Aside Judgment and

  Declare Settlement Agreement Invalid (the “Motion”) [Dkt. 7], the response filed by Lone

  Star College System, and all applicable filings in this case, IT IS HEREBY ORDERED that

  the Motion is DENIED.
